Citation Nr: 9916597	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-12 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected 
disablity.

2.  Entitlement to an increased rating for a shrapnel wound 
of the left popliteal fossa and mid-thigh, currently rated as 
30 percent disabling.

3.  Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritic changes 
of the left knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
his right knee disorder is related to service or was caused 
or aggravated by a service-connected disability.

2.  The shrapnel wound of the left popliteal fossa and mid-
thigh is no more than moderately-severe in degree.

3.  The low back strain is productive of characteristic pain 
on motion, but has not resulted in muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, more than slight limitation of motion, or 
more than mild intervertebral disc syndrome.

4.  The arthritic changes of the left knee have not resulted 
in limitation of motion of the knee with flexion limited to 
less than 45 degrees, or extension limited by more than 10 
degrees.

5.  The post-traumatic stress disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

6.  The veteran's service-connected disabilities are a 
shrapnel wound of the left popliteal fossa and left mid 
thigh, rated as 30 percent disabling; post-traumatic stress 
disorder, rated as 30 percent disabling; a low back strain, 
rated as 10 percent disabling; arthritic changes of the left 
knee, rated as 10 percent disabling; and tinea corporis, 
rated as noncompensably disabling.

7.  The veteran has completed a high school education and one 
year of college courses, and has occupational experience 
operating his own fuel oil delivery business.

8.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder, claimed as secondary to a service-connected 
disability, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a disability rating higher than 30 
percent for a shrapnel wound of the left popliteal fossa and 
mid-thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313 (1996 & 
1998).

3.  The criteria for a disability rating higher than 10 
percent for a low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

4.  The criteria for a disability rating higher than 10 
percent for arthritic changes of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998); VAOPGCPREC 23-97.

5.  The criteria for a 30 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Right Knee 
Disorder, Claimed
 As Secondary To A Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The veteran's available service medical records do not 
contain any references to a right knee disorder.  The report 
of medical history given by the veteran in August 1969 for 
the purpose of his separation from service shows that the 
veteran denied having a history of a trick or locked knee.  
The report of an examination conducted at that time shows 
that clinical evaluation of the lower extremities was normal.  

There is also no evidence of arthritis of the right knee 
being manifest within one year after separation from service.  
In his original claim for disability compensation which he 
filed in September 1969, the veteran did not make any 
references to his right knee.  The report of a VA disability 
evaluation examination conducted in October 1969 is also 
negative for references to a right knee disorder.  

The earliest reference in the veteran's claims file to a 
problem with the right lower extremity is contained in a 
written statement from the veteran dated in March 1992 in 
which he expressed his belief that he had overworked his 
right leg due to favoring his service-connected shrapnel 
wound of the left thigh.  The appellant's opinion, however, 
is not enough to support the claim in the absence of 
competent medical opinion.  Lay persons are not competent to 
offer medical opinions.  See Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The report of a joints examination conducted by the VA in 
September 1997 shows that the diagnoses were mild 
osteoarthritis of the knees and mild chondromalacia of the 
patella.  The examiner, however, did not relate the 
osteoarthritis of the right knee to the veteran's period of 
service or to his service-connected disabilities.

In summary, the veteran has not presented any competent 
evidence that a right knee disorder is related to service or 
was caused or aggravated by a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a right knee disorder is not well-grounded.

Inasmuch as the claim is not well-grounded, the VA is under 
no duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board has noted that the veteran's representative has 
cited McNeely v. Principi, 3 Vet. App. 357 (1992) for the 
proposition that the VA was required to provide medical 
explanation of the etiology of the claimed disability.  
McNeely is not applicable in this veteran's case, however.  
First, and most importantly, McNeely involved a well-grounded 
claim being adjudicated on the merits, whereas this veteran 
in this case has not presented a well-grounded claim.  
Second, McNeely applied to the Board's duty to provide 
adequate reasons and bases, not to the physician providing an 
opinion.  In this regard, the Court even stated that "the 
absence of remarks by the doctor regarding a connection 
between the [in-service injury] and [a current] disorder may 
form a plausible basis in the record for the BVA's 
determination that there is 'no reasonable basis for 
relating' the two," though the Court found that a remand was 
in order because the Board had not explicitly stated this.  
Id. at 364.

As the veteran has not presented a well-grounded claim, the 
duty to assist the veteran, to include providing another VA 
examination or obtaining an independent medical expert 
opinion does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  The United 
States Court of Appeals for the Federal Circuit held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  The Board also 
notes that the denial of the veteran's attorney's procedural 
and "duty to assist" contentions is included within the 
present appeal, and does not require a separate Notice of 
Disagreement, Statement of the Case, Substantive Appeal, or 
Supplemental Statement of the Case on this issue. 





II.  Entitlement To An Increased Rating For A Shrapnel Wound 
Of
 The Left Popliteal Fossa And Mid-Thigh, Currently
 Rated As 30 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has declined the opportunity to have a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  The veteran has been afforded disability 
evaluation examinations.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

Although the veteran's representative has requested another 
examination by a specialist, the Board finds that such an 
examination is not warranted because the examinations which 
are already of record are adequate to resolve the issues on 
appeal.  The relevant regulation provides that, where a case 
is well-grounded, a VA examination will be conducted where 
the medical evidence is not adequate for rating purposes.  
38 C.F.R. § 3.326 (1998).  With regard to the adequacy of the 
VA examinations, the Board notes that the reports of 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered assessments of 
the current severity of the disorders.  For these reasons, 
the Board finds that the VA examinations are adequate for 
rating purposes.  

With regard to the veteran's claim of inadequacy due to the 
absence of review of the claims folder, the VA General 
Counsel, in a binding precedent opinion, indicated that 
38 C.F.R. § 4.1 does not require that the medical history of 
disability be obtained from the examiner's review of prior 
medical records as opposed to the oral report of the person 
examined, nor is a medical records review required in all 
circumstances where a rating examination is conducted 
pursuant to the duty to assist.  The VA General Counsel has 
concluded that an examiner's review of a veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of examination and the nature of the findings 
and conclusions.  VAOPGCPREC 20-95.  The Board also points 
out that, where service connection has been granted, and the 
pertinent issue is the evaluation assigned the service-
connected disability, the Court has held that, while a 
disability must be evaluated in relation to its history, 38 
C.F.R. § 4.1, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

The Board has also noted that the veteran's attorney filed a 
letter in May 1998, prior to the exhaustion of the veteran's 
administrative and judicial remedies as to his current 
increased evaluation claim, which requested that VA reopen a 
claim for an increase in his service connected disability.  
Since the request was received subsequent to a perfected 
appeal on the issue of an increased evaluation for the 
service-connected disabilities, and did not include new 
evidence of an increase in severity of the veteran's service 
connected disabilities, the Board construes this statement to 
be the same claim, or continuing disagreement with the 
appealed decision, or as a statement in support of the 
original increased evaluation claim.  This letter is not a 
new claim because administrative remedies in the current 
increased rating claim have not been exhausted, and appeal 
period has not expired.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at tissue, it is the present level of disability 
that is or primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Some of the regulations pertaining to muscle injuries 
recently were revised in June 1997.  See 62 Fed. Reg. 30235-
30240 (1997).  In particular, certain regulations which 
provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, establishes severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle or muscle group 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is a history of compound comminuted fracture and definite 
muscle or tendon damage from a missile.  

The Board also notes that 38 C.F.R. § 4.56 (1996) previously 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury is a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
are considered moderate if the wound is through and through, 
but with a relatively short track and an absence of residuals 
of debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings are similar to the revised criteria as set 
forth below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1998).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See  38 C.F.R. § 4.56(c), (d) 
(1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There should also 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of a severe muscle 
injury: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, a 
noncompensable rating is warranted if there is only slight 
injury to Muscle Group XIV.  A 10 percent rating is warranted 
if there is a moderate injury.  A 30 percent rating is 
warranted for a moderately severe injury.  A 40 percent 
rating is warranted for a severe injury.  That diagnostic 
code does not provide a rating higher than 40 percent.   

The Board has considered the full history of the veteran's 
service-connected shrapnel wound.  The veteran's available 
service medical records do not contain any references to his 
shrapnel wounds; however his DD 214 shows that he was awarded 
the Purple heart.  

The veteran applied for disability compensation for shrapnel 
wounds of the back of the left leg and knee in October 1969.  
The report of a disability evaluation examination conducted 
by the VA in November 1969 shows that the veteran gave a 
history of getting shrapnel wounds to the back of his left 
leg and thigh while in Vietnam.  He said that he was 
evacuated and the shrapnel was removed surgically. He was 
returned to partial duty three days later and to full duty 
after about two weeks.  He said that at the time of the 
examination the leg did not bother him at all.  Examination 
revealed that the left leg and thigh were entirely normal.  
There was a 3/4 centimeter round pigmented scar in the left 
popliteal space which was nontender to palpation and did not 
reveal any hard metallic substance within it.  There was also 
a 1 centimeter pigmented scar over the medial aspect of the 
left mid-thigh which was also nonsensitive and without 
metallic substance in it.  The popliteal artery pulsation in 
the popliteal space was normal.  There was no other 
abnormality of the left lower extremity.  The diagnosis was 
shrapnel wound, left popliteal fossa and left mid-thigh, with 
old well healed cicatrix and no evidence of retained metallic 
foreign body, asymptomatic.  An x-ray was interpreted as 
showing that the distal one fourth of the thigh and the knee 
had no significant evidence of metallic foreign body or 
residual bone or joint deformity to suggest previous injury.  
Subsequently, in a rating decision of November 1969, the RO 
granted service connection for a scar, shrapnel wound left 
popliteal fossa and left mid thigh, rated as noncompensably 
disabling.  The RO confirmed the noncompensable rating in a 
decision of June 1992.  

The veteran requested an increased rating for the shrapnel 
wound in April 1997.  The RO subsequently increased the 
rating from noncompensable to 30 percent.  The veteran 
disagreed with that rating and perfected this appeal.  

The evidence pertaining to the current severity of the 
disorder includes a VA medical treatment record dated in 
March 1997 which shows that the veteran was referred for 
evaluation of a possible fracture of the left hip.  X-rays 
were taken, but were interpreted as showing no fracture in 
the left hip or femur.  On examination, there was damage in 
the hamstring region of the left hip.  It was the examiner's 
opinion that the veteran had pain from the residuals of his 
Vietnam injury, and that he had really significant damage to 
his leg along with residual pain.  The examiner indicated 
that the veteran should be reevaluated by the compensation 
and pension board, and that the examiner thought that the 
veteran was entitled to compensation because of the disorder.  
The examiner also stated that in the future the veteran would 
have to modify his life-style and daily activities in order 
to be able to live with the injury.  

A record dated later in March 1997 from Gordon Walker, M.D., 
shows that the veteran was seen for complaints pertaining to 
his left thigh.  He said that he had posterior thigh pain for 
a couple of months with no specific trauma.  He said that he 
had been doing a lot of climbing up and down ladders.  He had 
history of getting a shrapnel injury in Vietnam, and had been 
told that he had a muscle tear that had not changed in 30 
years.  He had x-rays including a tomogram and a bone scan.  
The bone scan had been interpreted as showing no marked 
increased uptake in the left interochanteric region.  On 
examination, the veteran had a bunched up hamstring muscle 
consistent with a proximal musculotendinous rupture.  It 
further bunched up when he tightened the muscle.  He was 
tender right along the medial border of the hamstring.  The 
examiner reviewed x-rays, but saw no sign of any fracture.  
The impression was hamstring proximal tendon rupture with 
thigh pain.  The examiner recommend hamstring stretching and 
exercises and advised the veteran to try to avoid ladders as 
much as possible.  

The report of an examination of the veteran's joints 
conducted by the VA in May 1997 shows that the veteran gave a 
history of having been injured in combat from shrapnel.  This 
reportedly affected his left hip, knee, and leg.  He reported 
that he had increasing pain and an inability to climb ladders 
or stairs.  He also said that he would be unable to continue 
his current job as a supplier of diesel and propane gas.  He 
stated that he had to climb ladders to reach the tanks, and 
he was now unable to do this without help from a hired hand.  
He said that he took Motrin occasionally for the pain, 
swelling, and inflammation.  He said that he had weakness and 
an inability to use his left leg resulting in difficulty 
climbing ladders and stairs.  He also said that he was unable 
to sleep at times unless he slept on his right side.  He also 
said that he had to walk with a support or would limp.  

On objective examination, the veteran had a marked deformity 
of the left posterior thigh.  There seemed to be bunching up 
of the muscles in the posterior thigh, and deformity just 
below the buttocks.  He was also tender in that area.  The 
examiner was unable to see any shrapnel wounds or scars that 
were able to be photographed.  The veteran had a noticeable 
limp when walking and had noticeable leaning to the right 
when sitting on the examination table.  He had extreme 
difficulty in getting up onto the exam table without help.  
No inflammation or swelling was noted.  The veteran said that 
his left knee also hurt, and that this had been a problem 
over the last five years.  The knee showed no swelling or 
inflammation, and it had a full range of motion.  There was 
some crepitation on movement.  The ligaments were stable and 
intact.  The range of motion of the hip was to 100 degrees of 
flexion with full extension of the hip upon straightening of 
the leg.  This was without pain, however, he had some marked 
muscle weakness to extension and flexion against resistance 
on the left side which was about 2/5 compared to the right 
side which was 5/5.  A photograph of the veteran's left leg 
taken in conjunction with a VA examination illustrates the 
deformity of the posterior left thigh.  

Finally, the report of a general medical examination 
conducted by the VA in September 1997 shows that the veteran 
said that in 1968 or 1969 he suffered shrapnel wounds to the 
posterior left upper thigh, between the hip and the knee.  He 
had surgery at a military hospital where the shrapnel was 
removed.  He said that he had pieces of shrapnel erupt 
intermittently since then, but had no further surgeries.  He 
was not aware of having had any other injuries to the legs or 
spine.  He complained of having pain in the posterior leg 
below the buttocks and hamstring area.  He said that it was a 
constant pain that was better in the mornings when he got up, 
and which got worse through the day.  He had no swelling.  He 
said that the left leg was weaker on the left side that the 
right, and that he could not stand on it alone.  He also said 
that it hurt to lay on the left side and it hurt when he sat 
on a toilet seat.  He had no redness, heat or swelling in the 
area.  He occasionally noted a little bruising.  He did not 
have any collapsing of the leg.  He had to climb one stair at 
a time, lifting himself up with his right leg.  He wore a 
left upper leg sleeve and felt that it helped.  On 
examination, there was loss of the left mid portion of the 
hamstring musculature.  The lower hamstring muscle was hard 
and firm.  There was pain to palpation in the lower buttock 
area above the muscle loss, and over the posterior left 
greater trochanter.  There was no redness, warmth or 
swelling.  The veteran had normal extension, flexion, 
abduction, and adduction of the hip.  He had weakness in the 
left hamstring as compared to the right.  The pertinent 
diagnosis was left hamstring muscle loss and scar tissue, mid 
portion, with chronic pain and weakness secondary to previous 
shrapnel wounds.  

The Board finds that the shrapnel wound of the left popliteal 
fossa and mid-thigh is no more than moderately-severe in 
degree.  The Board notes that the weakness, pain and fatigue 
experienced by the veteran are consistent with the criteria 
for the current 30 percent rating.  Neither the history of 
the injury nor the current findings are indicative of a 
severe wound.  Service department records or other evidence 
does not show hospitalization for a prolonged period for 
treatment of wound.  The medical evidence does not contain 
any of the findings, such as a compound comminuted fracture, 
which are reflective of a severe muscle injury.  The record 
does not reflect a through and through or deep penetrating 
wound due to high velocity missiles, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 30 percent for a shrapnel wound of the left 
popliteal fossa and mid-thigh are not met.

III.  Entitlement To An Increased Rating For A Low Back 
Strain,
 Currently Rated As 10 Percent Disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998), a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The veteran's private medical treatment records do not 
contain any references to back problems.  The only item of 
evidence pertaining to the severity of the veteran's low back 
strain is the report of a general medical examination 
conducted by the VA in September 1997 which shows that the 
veteran reported that his low back hurt on and off, 
especially later in the day, and that he felt that this was 
due to his left leg weakness.  On examination, there was 
soreness in the left paralumbar musculature of the back to 
palpation.  The pertinent diagnosis was chronic low back 
strain, secondary to left leg weakness.  An associated spine 
examination report shows that there were no postural 
abnormalities or deformities.  The musculature of the back 
had soreness to palpation over the left paralumbar 
musculature and some soreness over the mid lumbar spine to 
palpation. The ranges of motion were forward flexion to 90 
degrees, backward extension to 10 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
rotation to the left to 20 degrees, and rotation to the right 
to 20 degrees.  There was no objective evidence of pain on 
motion and no neurological involvement.  The diagnosis was 
chronic low back pain and strain secondary to left leg 
weakness.  

The Board finds that the low back strain is productive of 
characteristic pain on motion, but has not resulted in muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position, more than slight 
limitation of motion or mild intervertebral disc syndrome.  
None of those findings were noted on the VA examination.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for an increased 
rating for a low back strain are not met.



IV.  Entitlement To An Increased Rating For Arthritic Changes 
Of The
 Left Knee, Currently Rated As 10 Percent Disabling.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  See VAOPGCPREC 9-98.  
Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

The evidence pertaining to the current severity of the 
veteran's left knee disorder includes a VA orthopedic 
examination report dated in May 1997 which shows that, in 
addition to reporting complaints pertaining to his wound of 
the left thigh, the veteran stated that his left knee also 
hurt and that this had been a problem over the previous five 
years.  The knee showed no sign of inflammation and it had a 
full range of motion with flexion to 140 degrees.  There was 
also full extension.  There was some crepitation with 
movement.  The ligaments appeared to be stable and intact.  

The report of a joints examination conducted by the VA in 
September 1997 shows that there was no swelling or deformity.  
There was mild crepitation of the patella.  The range of 
motion of the left knee was to 120 degrees of flexion and 0 
degrees of extension.  Lachman's and McMurray's were 
negative.  There was no ligamentous instability or laxity of 
the cruciate, medial, or lateral collateral ligaments.  The 
diagnosis was mild osteoarthritis of the knees and mild 
chondromalacia of the patella.  An x-ray of the veteran's 
knees taken by the VA in September 1997 was interpreted as 
showing that there was very minimal early hypertrophic 
changes involving the medial aspect of the left knee.  Both 
knees were otherwise negative.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the degenerative changes of 
the left knee have not resulted in limitation of motion of 
the knee resulting in flexion to less than 45 degrees, and 
have not limited extension by more than 10 degrees.  The 
rating which has been assigned adequately reflects the 
weakness, fatigue and pain on use  experienced by the 
veteran.  There is no indication that flare-ups cause more 
limitation of motion than was noted on the VA examinations.  
Accordingly, the criteria for a disability rating higher than 
10 percent for degenerative changes of the left knee are not 
met.

The Board notes that when arthritis of the  knee is already 
rated under Diagnostic Codes 5260 or 5261, based on 
limitation of motion which is at least noncompensable, a 
separate rating for may be assigned under Diagnostic Code 
5257 if the veteran has instability or subluxation.  See 
VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998), a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  The medical evidence of record, 
however, does not contain any mention of any subluxation or 
instability of the left knee.  Accordingly, the Board 
concludes that a separate compensable rating is not warranted 
for instability or subluxation under Diagnostic Code 5257.

V.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder,
 Currently Rated As 10 Percent Disabling.

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes the report of a post-traumatic stress 
disorder examination conducted by the VA in September 1997.  
The report shows that the veteran gave a history of being 
drafted at the age of 20 years.  His military occupational 
specialty was transportation.  He went to Vietnam and was 
involved in convoy work.  He said that he witnessed multiple 
episodes of ambushes and lost several close friends.  He also 
reported episodes where he had to pick up and bag bodies of 
friends who had been killed in ambushes.  During the 
interview, he became pale and asked how much he had to 
describe.  He also reported events in which he had to kill 
Vietnamese at a fairly close range, and were he was hit by 
shrapnel.  He said that at the time of these events he became 
quite skilled at numbing himself so it would not affect him.  
He said that after returning to the United States he was 
somewhat surprised to find that the reaction of people toward 
the military was as negative as it was.  He set his goal to 
forget as many things as possible and never remember them.  
He said that he was having a significant startle response 
upon returning.  He also reported having severe nightmares.  
He said that he strictly avoided seeing anything that had to 
do with military actions, such as television shows.  He also 
said that he had visual flashbacks occasionally.  He reported 
that these had been decreasing until a couple of years ago 
when they started to become more problematic.  He associated 
this increase with increasing difficulty with his left leg 
due to the service-connected injury.  The veteran said that 
he was self-employed.  He got married shortly after service, 
and had four children.  He had five jobs since returning from 
Vietnam, and was most recently self-employed delivering fuel.  
He said that he was considering selling the business because 
he could not get up and down the ladder, or in and out of the 
truck.  

On mental status examination, the veteran was dressed 
appropriately and walked with a limp.  He was cooperative.  
He made good eye contact and was judged to be an accurate 
historian.  He long and short term memory were clearly 
intact.  His attention and concentration were normal.  He had 
no auditory or visual hallucinations.  His thought processes 
were clear and coherent.  Language functions were normal.  
When he described the trauma noted above, he stared blankly 
against the side of a desk.  He had decreased levels of 
activity.  He talked more slowly and he became obviously 
distraught at one point because he did not want to talk about 
the details more than necessary.  There was no evidence of 
psychosis and no thought disorder.  He described himself as 
feeling that things were not worth doing.  He had several 
episodes of depression in the previous year.  He had never 
been treated, but the episodes lasted approximately a year 
and were associated with increased levels of flashbacks and 
decreased efficiency at work with resulting irritability on 
his wife's part because he would not talk to her.  

In summarizing the findings, the VA examiner stated that the 
veteran presented with multiple trauma in the Vietnam War as 
described above.  He reported flashbacks of a visual nature, 
and was actually observably having flashbacks during the 
interview.  He described episodes of depression, feelings of 
guilt, hopelessness about the future, and feeling like what 
he did did not matter.  He had made obvious efforts to numb 
himself.  He had had problems with interpersonal 
relationships and night terrors.  He had nightmares 
episodically with some diminution after the first four or 
five years, but with increasing problems associated with his 
left leg injury.  Overall, he appeared to have been able to 
function with some interpersonal and individual distress 
which continued to the point that he would not participate in 
veterans activities as it caused flashbacks.  The veteran 
also reported that winters were very difficult for him 
because he was less active and tended to ruminate more above 
past events.  The diagnostic impression was post-traumatic 
stress disorder.  The examiner assigned a current Global 
Assessment of Functioning (GAF) score of 50, and assigned a 
score of 80 to reflect the highest level of functioning 
within the previous year.  

The Board notes that a GAF score of 50 indicates serious 
symptoms or serious impairment in social, occupational or 
school functioning.  A score of 80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors; and no more than slight impairment in 
social, occupational and/or school functioning.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  
Accordingly, the Board concludes that the criteria for a 30 
percent disablity rating for post-traumatic stress disorder 
are met.  This conclusion is corroborated by the GAF scores 
assigned by the VA examiner.  

The Board further finds, however, that the disorder has not 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms are not noted in the medical evidence.  Accordingly, 
the Board concludes that a rating higher than 30 percent is 
not warranted.  

VI.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability Due To Service-Connected 
Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  The 
veteran has completed a high school education and one year of 
college courses, and has occupational experience operating 
his own fuel oil delivery business.

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The veteran's service-connected disabilities are a shrapnel 
wound of the left popliteal fossa and left mid thigh, rated 
as 30 percent disabling; post-traumatic stress disorder, 
rated as 30 percent disabling; a low back strain, rated as 10 
percent disabling; arthritic changes of the left knee, rated 
as 10 percent disabling; and tinea corporis, rated as 
noncompensably disabling.  The combined rating is 60 percent.  
Thus, his service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) (1998). 

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1998).  The Board notes, however, that there is no evidence 
that the service-connected disability renders the veteran 
unable to work.  Although the service-connected disabilities 
have caused the veteran to have impairment in his occupation, 
he nevertheless continues to be employed.  In his 
unemployability claim form which he submitted in August 1997, 
he indicated that he was self employed as a petroleum jobber, 
and that the dates of employment were from 1987 until the 
present time.  The Board finds that this is not marginal 
employment, but is instead substantially gainful.  In this 
regard, the Board notes that he reported that his income in 
the previous 12 months had been $41,000.

The Board also notes that the veteran had not presented any 
medical or professional opinion showing that his service-
connected disabilities prevent him from working.  Based on 
the foregoing, the Board finds that the veteran's service-
connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to a service-connected disorder are not met and referral 
for extraschedular consideration is not warranted.  

The Board notes that the reasonable doubt doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 C.F.R. 
§ 3.120 (1998).  The veteran may reopen his claim for 
unemployability benefits in the event that his disabilities 
continue to worsen and he terminates employment or must 
reduce his employment to the extent that it is no longer 
substantially gainful.


ORDER

1.  Service connection for a right knee disorder is denied.

2.  An increased rating for a shrapnel wound of the left 
popliteal fossa and mid-thigh, currently rated as 30 percent 
disabling, is denied.

3.  An increased rating for a low back strain, currently 
rated as 10 percent disabling, is denied.

4.  An increased rating for arthritic changes of the left 
knee, currently rated as 10 percent disabling, is denied.

5.  A 30 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  

6.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

